Citation Nr: 9933721	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-30 736	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the RO's initial assignment of a noncompensable 
evaluation for hemorrhoids was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which granted service connection 
and assigned a noncompensable evaluation for hemorrhoids.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim.

2.  The veteran's hemorrhoids are no more than mild or 
moderate.

3.  The record does not establish that the veteran has had 
frequent recurrences of external or internal hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue. 


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for hemorrhoids and therefore, the RO properly 
assigned him an initial noncompensable evaluation for this 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.114, Diagnostic Code (DC) 7336 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the evaluation assigned his 
hemorrhoids should be increased to reflect more accurately 
the severity of his symptomatology.  The preliminary question 
before the Board is whether the veteran has submitted a well-
grounded claim, and if so, whether VA has properly assisted 
him in the development of his claim.  Based on the veteran's 
dissatisfaction with his initial noncompensable evaluation 
for hemorrhoids, the Board finds that the veteran has 
presented a claim that is well grounded.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this regard, the Board 
notes that the veteran asserted in his substantive appeal 
that he was given an "inadequate" examination, purportedly 
referring to the July 1997 VA examination.  However, the 
Board finds that the examination is adequate for rating 
purposes because it addressed the factors needed to assign 
the rating under the VA Schedule for Rating Disabilities 
(Rating Schedule).  Moreover, from a review of the record, 
the Board finds that sufficient evidence is of record for an 
equitable disposition of the veteran's claim.  Thus, the 
Board concludes that no further assistance to the veteran is 
required under 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the Rating 
Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, 12 Vet. App. at 126.

The RO has evaluated the veteran's hemorrhoids as 
noncompensable under 38 C.F.R. § 4.114, DC 7336.  DC 7336 
provides that a noncompensable evaluation is warranted for 
mild or moderate external or internal hemorrhoids.  A 10 
percent evaluation requires frequent recurrences of external 
or internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue.  A 20 percent 
evaluation requires external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  In this case, the Board believes that, since the 
veteran filed his claim in April 1997, his hemorrhoid picture 
has more nearly approximated the noncompensable evaluation 
that was initially assigned under DC 7336.  

The veteran served on active duty from January 1943 to 
November 1944.  During this time period, he was treated on 
multiple occasions for hemorrhoids.  However, according to 
numerous medical records in the claims file, from the time he 
was discharged from service, the veteran never sought 
treatment for hemorrhoids.  During VA examinations in April 
1945 and October 1949, a VA hospitalization in October 1974, 
and an examination by C. D. Linton, M.D., the veteran's 
service-connected chronic prolapse of the rectum was 
evaluated, but no hemorrhoids were found.

From 1990 to 1997, the veteran was seen regularly at the VA 
for a variety of medical conditions involving, in part, his 
gastrointestinal system, prostate, testicles, bladder, rectum 
and groin.  During several visits he complained of diarrhea, 
but he never mentioned hemorrhoids.  Moreover, despite 
undergoing rectal examinations during this time period, the 
veteran was never shown to have hemorrhoids.

During a July 1997 VA rectum and anus examination, the 
veteran reported that he had had chronic hemorrhoids and a 
prolapsed rectum since 1943.  He also reported that he used 
to, but no longer, used Preparation H for his hemorrhoids.  
He indicated that his hemorrhoids occasionally flared up, at 
which time he had pain, bleeding, itching, and swelling, but 
that he did not receive any treatment for such 
symptomatology.  He reported having bleeding from his 
hemorrhoids once a week.  The veteran also reported that he 
had fecal leakage and poor sphincter and urine control, 
needed to wear Depends, experienced rectal prolapse when he 
lifted heavy objects, strained, stumbled or was jarred, and 
had occasional constipation and diarrhea.  On examination, 
the examiner noted a 0.15 centimeter red, inflamed hemorrhoid 
at 9 o'clock that was not thrombosed or bleeding.  There was 
no sign of fissures or anemia.  He diagnosed chronic 
hemorrhoids and indicated that they were related to the 
prolapsed rectal tissue.

In a notice of disagreement received in September 1997, the 
veteran's representative requested that the RO consider 
granting service connection for fecal leakage due to loss of 
sphincter control.  As indicated by the RO, in the September 
1997, however, such symptoms are considered under the Rating 
Schedule for the veteran's service-connected condition of 
rectal prolapse for which a now-protected 50 percent 
disability evaluation has been assigned.  See 38 C.F.R. § 
3.951(b) (1999).  To the extent that the representative's 
statements were also intended to show that the veteran's 
hemorrhoids are more severe than the current evaluation 
indicates, the Board notes that the examiner did not link, by 
inference or otherwise, the fecal leakage or loss of 
sphincter control to the veteran's hemorrhoids.  Further, VA 
regulations preclude evaluation of the same disability or the 
same manifestations under different diagnoses or different 
diagnostic codes.  38 C.F.R. § 4.14 (1999); but see Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (where separate ratings 
were warranted for disfiguring scars, painful scars and 
facial muscle damage since none of the symptomatology for any 
one of these three conditions was duplicative of or 
overlapping with the symptomatology of the other two 
conditions).  Therefore, such symptomatology may not be 
considered in rating the veteran's service-connected 
hemorrhoids.  Of course, the veteran and his representative 
may file a claim at the RO for an increased evaluation for 
chronic prolapse of the rectum, if intended by the 
representative's statements.

The above evidence clearly establishes that the veteran's 
hemorrhoids are no more than mild or moderate.  It does not 
establish that the veteran has had frequent recurrences of 
external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue.  
Rather, it shows that, since discharge from service, the 
veteran has not had external or internal hemorrhoids that 
were large or thrombotic and irreducible.  In light of this 
finding, the veteran does not meet the criteria for a 
compensable evaluation for hemorrhoids.  The Board thus finds 
that the veteran's claim must be denied on the basis that the 
RO properly assigned the veteran an initial noncompensable 
evaluation for his hemorrhoids.   


ORDER

The RO's initial assignment of a noncompensable evaluation 
for hemorrhoids having been proper, the claim for a 
compensable evaluation is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

